Citation Nr: 1541677	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  09-27 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a compensable rating for hepatitis B.

2. Entitlement to service connection for arthritis.

3. Entitlement to service connection for gout.

4. Entitlement to service connection for hepatitis C.

5. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for depression, and, if so, whether service connection is warranted.

6. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD), and, if so, whether service connection is warranted.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran had active duty from September 1971 to November 1980.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, TX.

As support for his claims, in July 2015, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge (AVLJ) at the Board's offices in Washington, DC (Central Office (CO) hearing).  A transcript of the hearing is of record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the claims on appeal that have been certified for the Board's review at this time.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claims.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran has not been provided a VA examination to address the severity of his service-connected hepatitis B since August 2012, so over three years ago.  In addition, during his July 2015 hearing, the Veteran indicated that he had flare-ups such as fatigue, weakness and a loss of appetite due to hepatitis B.  Given such a lengthy passage of time and suggestion that hepatitis B may have worsened, the Board believes an additional examination would be helpful in determining the current level of severity of the Veteran's hepatitis B.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

Regarding his claims for gout and arthritis, the Veteran contends that these disabilities are related to his active service.  A review of his current medical treatment records show that he has degenerative joint disease (DJD) of the knees, back, and hips.  They also show that he has arthritis of both feet, but it is unclear if he indeed has gout.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a) .  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

In addition, arthritis will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A review of the Veteran's STRs reflects treatment for his right knee and left foot in June 1975.  The clinician at that time noted that the Veteran's right knee was painful and resisted movement and his left foot was swollen and sore.  X-rays of the left foot did not reveal any bony abnormalities.  A few days later, it was noted that his metatarsal pain in his left foot had resolved.  In addition, in June 1978, he was treated for trauma to his left ankle sustained while playing basketball.  X-rays of the left ankle revealed possible mild cortical fracture involving the tip of the medial malleolus.  Since he has a current diagnosis of arthritis and documentation of injuries sustained during service, a VA examination is warranted to determine if his current diagnosis is related to his active service.

Concerning the Veteran's claim for hepatitis C, he was afforded a VA examination in May 2012.  While the examiner confirmed a diagnosis of hepatitis C, she did not provide an opinion on the etiology of this disability.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion is considered adequate when it is based on consideration of an appellant's prior medical history and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one and allows the Board to weigh the opinion against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  Accordingly, another VA examination is needed.

Remand is required for issuance of a statement of the case (SOC) on the issues of whether new and material evidence has been submitted to reopen the claims for entitlement to service connection for depression and PTSD, and, if so, whether service connection is warranted.  In July 2015, the Veteran expressed disagreement with the July 2014 rating decision that discussed the claims; however, no SOC has been issued addressing the claims.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:
1. Contact the Veteran and request that he identify, if any, all outstanding private treatment records related to his service-connected hepatitis B.  Request that he provide, or authorize VA to obtain these records.  Obtain complete copies of VA outpatient treatment records, if any, and associate these records with the claims file.

2. Following receipt of any outstanding medical records, please schedule the Veteran for a VA examination to assess the current severity of his hepatitis B.  A copy of this remand and all relevant medical records should be made available to the examiner, to include any pertinent records in the Virtual VA Folder and VBMS. 

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. Please also schedule the appropriate VA examination to determine the nature and etiology of any claimed arthritis and/or gout, to include the back, hips, knees and feet.  The examiner is asked to identify all diagnoses and determine whether they had their onset or are otherwise related to the Veteran's active service from September 1971 to November 1980, including the injuries sustained to his right knee and left foot in June 1975 and left ankle basketball injury in June 1978.

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. Please schedule a VA examination to determine the etiology of the Veteran's hepatitis C.  The examiner is asked to opine whether it is at least as likely as not that the Veteran's hepatitis C is related to his active service from September 1971 to November 1980.

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

5. Further, please issue a SOC to the Veteran and his attorney, addressing the issues of whether new and material evidence has been submitted to reopen the claims for entitlement to service connection for depression and PTSD, and, if so, whether service connection is warranted.  The Veteran and his attorney must be advised of the time limit in which he may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the issues be returned to the Board for further appellate consideration, if otherwise in order.
6. After accomplishing any additional development deemed appropriate, readjudicate the claims remaining on appeal.  If the benefits sought in connection with the claims remain denied, the Veteran and his attorney should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







